DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 13-14 and 16 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: generator, assignors, determiner, etc. in, inter alia, claims 1 and 7.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: device for converting in claims 6 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an assignor" in lines 8 and 14 of the claim.  This appears to refer to two different assignors, but the language of the claim is unclear.
Claim 7 recites the limitation "an assignor" in lines 9 and 14 of the claim.  This appears to refer to two different assignors, but the language of the claim is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art, In view of U.S. Patent Application Publication 2019/0050021 to Schumacher et al.
As to claim 1, Applicant’s Prior Art discloses a sensor-data processing device, comprising: 
at least one interface to communicate with at least one sensor element for detecting sensor events [sensor hub has interface with sensors: page 1, lines 16-24]; 
at least one interface to communicate with at least one external computer for processing sensor data representing the sensor events [sensor hub has interface with host processor: page 1, lines 24-27];
 a generator for generating a time base specific to the sensor-data processing device [page 2, lines 9-12]; 
an assignor for assigning time stamps, which are based on the time base of the sensor-data processing device and are specific to the sensor-data processing device, to the sensor events [page 2, lines 15-18].  
Applicant’s Admitted Prior Art further discloses that on the basis of at least two time-stamp pairs, a conversion parameter is ascertained, the conversion parameter including a clock ratio between the time base specific to the sensor-data processing device and the time base specific to the computer [calculating multiplication factor for converting timestamps: page 2, lines 23-30].
Applicant’s Prior Art teaches the limitations of the claim but does not teach that a receiver for receiving a request signal from the computer, wherein with the aid of the computer, the request signal is assigned a time stamp based on a time base specific to the computer; and a device for assigning a time stamp specific to the sensor-data processing device, to the request signal, wherein the request signal of the computer is configured to trigger a simultaneous generation of a time stamp of the time base of the computer and a time stamp of the time base of the sensor-processing device to compare the two time stamps to each other subsequently, and to ascertain conversion parameters for converting time stamps specific to the sensor-data processing device to time stamps specific to the computer, wherein a simultaneous measurement of the time stamp of the computer and the time stamp of the sensor-data processing device occurs.  
Schumacher teaches at least two devices each with their own specific time base [asynchronous circuits 202 & 203: paragraph 0021, see also Fig. 2].  Thus, Schumacher teaches devices each with their own specific time base, similar to the sensor hub/computer configuration of Applicant’s Prior Art.  Schumacher further teaches 
a receiver for receiving a request signal from the computer, wherein with the aid of the computer, the request signal is assigned a time stamp based on a time base specific to the computer [circuit 202/213 assigns a time stamp to a trace log entry corresponding to reference entry request signal 220 from MCU 204: paragraph 0021];
 and a device for assigning a time stamp specific to the data processing device, to the request signal [circuit 203/214 assigns a time stamp to a trace log entry corresponding to reference entry request signal 220: paragraph 0021],
 wherein the request signal of the computer is configured to trigger a simultaneous generation of a time stamp of the time base of the computer and a time stamp of the time base of the sensor-processing device [timestamps in both reference circuits are generated simultaneously: paragraph 0023, Fig. 3, entry 1-3]; to compare the two time stamps to each other subsequently [timestamps are compared: paragraph 0023], and to ascertain conversion parameters for converting time stamps specific to the sensor-data processing device to time stamps specific to the computer [correlating the time stamps of other trace log entries therefrom: paragraphs 0023 and 0028], 
wherein a simultaneous measurement of the time stamp of the computer and the time stamp of the sensor-data processing device occurs [timestamps in both reference circuits are measured/recorded simultaneously: paragraph 0023].  
Because Applicant’s Admitted Prior Art teaches that computer devices may log timestamps in its own time base for comparison with timestamps from a sensor-data processing device [page 2, lines 23-30], it would have further been obvious to one of ordinary skill in the art that the MCU 204 may use a circuit similar to circuits 202 & 203 to log timestamps in its own timebase according to a request; circuits 202 & 203 are also directed to logging timestamps in the time base of their respective associated devices, substantially as claimed. 
At the time of the effective filing of the invention, it would have been obvious to a person of ordinary skill in the art to employ the reference timestamp means as taught by Schumacher.  One of ordinary skill in the art would have been motivated to do so that timestamps can be correlated between the sensor hub and the computer. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of timestamps in a master/slave configuration.  Moreover, the reference timestamp means taught by Schumacher would improve the utility of Applicant’s Prior Art because it allowed for other event data to be stored in corresponding trace logs that can be correlated with each other.
Applicant’s Prior Art and Schumacher teach the limitations of the claim, including that that on the basis of at least two time-stamp pairs, a conversion parameter is ascertained, the conversion parameter including a clock ratio between the time base specific to the sensor-data processing device and the time base specific to the computer [Applicant’s Prior Art: calculating multiplication factor for converting timestamps: page 2, lines 23-3], but does not specifically teach that the clock ratio is calculated in an ascertaining element of the computer, wherein the at least two time-stamp pairs are transmitted to the ascertaining element, and the conversion parameter is transmitted to a conversion element which carries out the conversion of the time stamps.  However, because Applicant’s Prior Art and Schumacher teach the ascertaining takes as input the two time-stamp pairs and provides as output the conversion element, Applicant’s Prior Art and Schumacher teach means for performing said ascertainment, i.e. an ascertaining element, substantially as claimed.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Applicant’s Prior Art and Schumacher teach the ascertaining element substantially as claimed.  One of ordinary skill in the art would have been motivated to do so that timestamps from two different time bases can be converted to a common time base.  

As to claim 2, Applicant’s Prior Art discloses the generator for generating the time base specific to the sensor-data processing device includes at least one counting element and has access to a clock generator [timestamp and clock generator: page 2, lines 9-12]. 

As to claim 3, Schumacher discloses at least one register, which the computer may access; the request signal, to which the time stamp specific to the sensor-data processing device is assigned, representing an instance of a register access [trace logs comprise sensor-processing timestamps when accessed: FIG. 3]. 

As to claim 4, Schumacher discloses an input for the request signal of the computer, application of the request signal being detectable at the input [FIG. 3: GPIO 205 & 208]. 

As to claim 5, Schumacher discloses a determiner for determining at least one conversion parameter for converting the time stamps specific to the sensor-data processing device to the time stamps specific to the computer, the at least one conversion parameter being determinable with the aid of at least one time-stamp pair of the request signal, the at least one time-stamp pair including a time stamp specific to the computer and an associated time stamp specific to the sensor-data processing device [correlating the time stamps of other trace log entries therefrom: paragraphs 0023 and 0028]. 

As to claim 6, Schumacher discloses a device for converting the time stamps of sensor events, specific to the sensor-data processing device, to time stamps specific to the computer, using at least one conversion parameter, which describes at least one of an offset and a clock ratio between the time base specific to the sensor-data processing device and the time base specific to the computer [differences in time stamps may be due to for example, oscillator asynchronicity: paragraph 0037]. 

As to claim 7, Applicant’s Prior Art discloses a sensor system, comprising: a sensor element for detecting sensor events [sensors: page 1, lines 16-24]; a sensor-data processing device functionally connected to the sensor element, with the aid of which the sensor events may be assigned a time stamp, which is specific to the sensor-data processing device and corresponds to a time base specific to the sensor-data processing device [sensor hub has interface with sensors: page 1, lines 16-24], the sensor-data processing device including at least one interface to communicate with thee sensor element [sensors: page 1, lines 16-24], at least one interface to communicate with an external computer for processing sensor data representing the sensor events [sensor hub has interface with host processor: page 1, lines 24-27], a generator for generating a time base specific to the sensor-data processing device [page 2, lines 9-12], an assignor for assigning time stamps, which are based on the time base of the sensor-data processing device and are specific to the sensor-data processing device, to the sensor events [page 2, lines 1-8], and the external computer, the external computer having a time base specific to the computer, for processing sensor data representing the sensor events.  Applicant’s Admitted Prior Art further discloses that on the basis of at least two time-stamp pairs, a conversion parameter is ascertained, the conversion parameter including a clock ratio between the time base specific to the sensor-data processing device and the time base specific to the computer [calculating multiplication factor for converting timestamps: page 2, lines 23-30].  Schumacher further teaches a receiver for receiving a request signal from the computer, wherein with the aid of the computer, the request signal is assigned a time stamp based on a time base specific to the computer [circuit 202/213 assigns a time stamp to a trace log entry corresponding to reference entry request signal: paragraph 0021]; and a device for assigning a time stamp specific to the data processing device, to the request signal [circuit 203/214 assigns a time stamp to a trace log entry corresponding to reference entry request signal: paragraph 0021], wherein the request signal of the computer is configured to trigger a simultaneous generation of a time stamp of the time base of the computer and a time stamp of the time base of the sensor-processing device [timestamps in both reference circuits are generated simultaneously: paragraph 0023]; to compare the two time stamps to each other subsequently [timestamps are compared: paragraph 0023], and to ascertain conversion parameters for converting time stamps specific to the sensor-data processing device to time stamps specific to the computer [correlating the time stamps of other trace log entries therefrom: paragraphs 0023 and 0028], wherein a simultaneous measurement of the time stamp of the computer and the time stamp of the sensor-data processing device occurs [timestamps in both reference circuits are measured/recorded simultaneously: paragraph 0023].  It would have further been obvious to one of ordinary skill in the art that the MCU 204 would be able to log its own timestamps in the same manner as circuits 202 & 203 upon a request, because such computers may also generate trace log information in its own time base, substantially as claimed.  Furthermore, because Applicant’s Prior Art and Schumacher teach the ascertaining takes as input the two time-stamp pairs and provides as output the conversion element, Applicant’s Prior Art and Schumacher teach the ascertaining element substantially as claimed.  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 1 as discussed above.

As to claim 8, Applicant’s Prior Art discloses the time stamp specific to the computer is generated with the aid of a clock generator of the computer [page 2, lines 13-14], and the time stamps specific to the sensor-data processing device are generated with the aid of a clock generator of the sensor-data processing device [page 2, lines 9-13], and wherein frequencies of the clock generator of the sensor-data processing device and frequencies of the clock generator of the computer are at a fixed ratio to each other for at least a specific period of time [timestamps may be converted using a multiplication factor: page 2, lines 9-22]. 

As to claim 9, Schumacher discloses at least one of the sensor-data processing device and the computer, includes a determiner for determining at least one conversion parameter for converting the time stamps specific to the sensor-data processing device to the time stamps of the computer, specific to the computer [correlating the time stamps of other trace log entries therefrom: paragraphs 0023 and 0028]; and the at least one conversion parameter is determined with the aid of at least one time-stamp pair of one of the request signals, the at least one time-stamp pair including a time stamp specific to the computer and an associated time stamp specific to the sensor-data processing device [correlating the time stamps of other trace log entries therefrom: paragraphs 0023 and 0028], and the at least one conversion parameter describes at least one of an offset and a clock ratio between the time base specific to the sensor-data processing device and the time base specific to the computer [differences in time stamps may be due to for example, oscillator asynchronicity: paragraph 0037]. 

As to claim 10, Schumacher discloses at least one of the sensor-data processing device and the computer, includes a device for converting the time stamps of sensor events, specific to the sensor-data processing device, to time stamps specific to the computer, on the basis of the at least one conversion parameter, the at least one conversion parameter including at least one of an offset and a clock ratio between the time base specific to the sensor-data processing device and the time base specific to the computer [differences in time stamps may be due to for example, oscillator asynchronicity: paragraph 0037]. 

As to claim 11, Applicant’s Prior Art discloses the particular arrangement of a sensor-data processing device and a computer, substantially as claimed [page 2, lines 1-8].    Schumacher further teaches a receiver for receiving a request signal from the computer, wherein with the aid of the computer, the request signal is assigned a time stamp based on a time base specific to the computer [circuit 202/213 assigns a time stamp to a trace log entry corresponding to reference entry request signal: paragraph 0021]; and a device for assigning a time stamp specific to the data processing device, to the request signal [circuit 203/214 assigns a time stamp to a trace log entry corresponding to reference entry request signal: paragraph 0021], wherein the request signal of the computer is configured to trigger a simultaneous generation of a time stamp of the time base of the computer and a time stamp of the time base of the sensor-processing device [timestamps in both reference circuits are generated simultaneously: paragraph 0023]; to compare the two time stamps to each other subsequently [timestamps are compared: paragraph 0023], and to ascertain conversion parameters for converting time stamps specific to the sensor-data processing device to time stamps specific to the computer [correlating the time stamps of other trace log entries therefrom: paragraphs 0023 and 0028], wherein a simultaneous measurement of the time stamp of the computer and the time stamp of the sensor-data processing device occurs [timestamps in both reference circuits are measured/recorded simultaneously: paragraph 0023].  It would have further been obvious to one of ordinary skill in the art that the MCU 204 would be able to log its own timestamps in the same manner as circuits 202 & 203 upon a request, because such computers may also generate trace log information in its own time base, substantially as claimed.  Furthermore, because Applicant’s Prior Art and Schumacher teach the ascertaining takes as input the two time-stamp pairs and provides as output the conversion element, Applicant’s Prior Art and Schumacher teach the ascertaining element substantially as claimed.  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 1 as discussed above.

As to claim 13, Schumacher discloses the determination of the at least one conversion parameter is based on at least two time-stamp pairs [trace log comprises a plurality of reference entries: FIG. 3]; the determination of the at least one conversion parameter being carried out, using a linear approximation of the at least two time-stamp pairs [any applicable conversion may be calculated: paragraph 0037]. 

As to claim 14, Applicant’s Prior Art discloses a filter is used for the determination of the at least one conversion parameter [page 3, lines3-13].

As to claim 16, Schumacher discloses a plurality of consecutive acquisitions of the time stamps are provided [FIG. 3].

Response to Arguments
Applicant's arguments with respect to claims 1-11, 13-14 and 16 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC CHANG/Examiner, Art Unit 2186             


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186